Syllabus by
ALLEN, J.
PUBLIC UTILITIES COMMISSION
(480 P) Under Sections 614-53 and 614-55, General Code, the Public Utilities Commission has not jurisdiction to grant to an interstate public utility authority to issue stock, bonds, notes or other evidence of indebtedness for the acquisition of property, the construction, completion, ex*288tension or improvement of its facilities or the improvement or maintenance of its service outside of the state.
Kinkade, Robinson, Jones, Matthias and Day, JJ, concur.